Citation Nr: 0939906	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a skin disorder, to include as secondary to herbicide 
exposure.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for a prostate gland 
disorder, characterized as benign prostate hypertrophy (BPH) 
and prostatitis, to include as secondary to herbicide 
exposure.

4.  Entitlement to service connection for hepatitis B, to 
include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 
1971.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned acting Veterans 
Law Judge in July 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In a decision dated August 2005, the RO denied the 
Veteran's claim for entitlement to service connection for a 
skin disorder.
 
2.  The Veteran did not appeal this decision, and it became 
final one year later.  

3.  Evidence received since the RO's August 2005 decision is 
relevant and probative to the issue on appeal.

4.  A chronic skin disorder and prostate disorder were not 
shown in service, or until years after discharge.  

5.  Hepatitis B is not currently shown. 

6.  A prostate disorder, skin disorder and hepatitis B are 
unrelated to service.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's August 2005 
decision denying service connection for a skin disorder is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

2.  A chronic skin disorder was not incurred in or aggravated 
by service or caused by herbicide exposure.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).

3.  A prostate gland disorder, characterized as BPH and 
prostatitis, was not incurred in or aggravated by service or 
caused by herbicide exposure.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

4.  Hepatitis B was not incurred in or aggravated by service 
or caused by herbicide exposure.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
a skin disorder, to include as secondary to herbicide 
exposure.  The RO denied this claim in August 2005 on the 
basis that a current skin disorder was not shown.  He did not 
appeal the RO's decision and it became final one year later.  

The evidence of record at the time of the August 2005 
decision included primarily the Veteran's service treatment 
records.  Since the RO's decision became final, the Veteran 
has submitted additional treatment records from as early as 
November 1981, chronicling the treatment he received for 
basal cell carcinoma and numerous erythematous macules on his 
forearms.  

The Board has determined that this evidence is new, in that 
it has not been previously considered.  Moreover, this 
evidence addresses the issue of whether a skin disorder 
currently exists, which was the basis of the denial in August 
2005.  Therefore, as the submitted evidence is both new and 
material to an unestablished fact, the claim is reopened.  

Entitlement to Service Connection for a Skin Disorder, 
Prostate Gland Disorder and Hepatitis B.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
	
	Service Connection Based on Herbicide Exposure
	
	The Board will first address the Veteran's contention that 
his skin disorder, hepatitis B and prostate gland disorder 
were all due to his exposure to herbicides during his active 
service in Vietnam. 
	
	In this regard, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6) 
(2009). 
	
	The Veteran's DD-214 and associated personnel records, which 
include receipt of a Vietnam Service Medal, establish that he 
had active service in the Republic of Vietnam within the 
presumptive period specified above.  As such, it is presumed 
that he was exposed to an herbicide agent during active 
service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2009).
	
	Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).
	
	Therefore, because skin disorders such as basal cell 
carcinoma, prostate disorders (other than prostate cancer) 
and hepatitis B are not among the disorders listed under 38 
C.F.R. § 3.309(e), an award of presumptive service connection 
based on herbicide exposure is not warranted.
	
	Service Connection on a Direct Basis
	
	Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the claims file does not contain any 
competent evidence causally relating the claimed disorders to 
in-service herbicide exposure or to any other incident of 
active service, as will be discussed below.
	
	The service treatment records reflect that the Veteran was 
treated in March 1971 for a rash on his face and neck.  
However, this disorder had apparently resolved, as no skin 
disorders were noted at his separation physical in April 
1971.  There were also no indications of hepatitis B or a 
prostate gland disorder at that time.  To the contrary, the 
Veteran characterized his own condition as excellent.  
Therefore, the competent evidence indicates that none of the 
claimed disorders was shown in service. 
	
	Next, post-service evidence does not reflect symptomatology 
for either a skin disorder or a prostate gland disorder until 
many years after service discharge.  Specifically, the first 
indication of a prostate disorder is in January 1984, where 
the Veteran complained of recurrent prostatitis for the past 
three years.  He was treated with an antibiotic at that time 
and his condition apparently improved.  
	
	The first indication of a skin disorder was in November 1981, 
where he stated that he had a skin rash on his hands and face 
since 1973 or 1974.  Subsequent treatment records indicate 
that his skin disorders recurred periodically resulting in a 
number of surgical procedures to remove suspected basal cell 
carcinomas.  
	
	In both cases, the Veteran's initial symptoms did not appear 
until years after he left active duty in 1971.  The histories 
he presented when seeking treatment were to the effect that 
the problems started long after service.  Therefore, the 
competent evidence does not reflect continuity of 
symptomatology since service.
	
	In addition to the absence of documented post-service 
symptomatology related to a skin disorder and a prostate 
gland disorder, the evidence includes the Veteran's 
statements and sworn testimony asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  Therefore, the Veteran is 
competent to report symptoms because this requires only 
personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1971) and initial 
reported symptoms related to a skin disorder in 1973 (2 years 
after discharge) as well as the initial symptoms of a chronic 
prostatitis in 1981 (10 years after discharge).  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value compared to the 
contemporaneous histories he gave closer to service.  See 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must 
take into consideration the veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's prostate disorder or skin disorder, despite his 
contentions to the contrary.    
	
	Specifically, although the Veteran's prostatitis was treated 
at various times from 1984 through at least 2006, the Veteran 
never asserted to physicians that this disorder began while 
in service.  In fact, at his hearing in July 2009, he could 
not recall having ever being treated or diagnosed with such a 
disorder while in service, nor could he recall symptoms more 
noteworthy than a generalized need to urinate more 
frequently.  
	
	Moreover, while the service treatment records did note a rash 
on the Veteran's face and neck, these records do not indicate 
that it was basal cell carcinoma or any other chronic 
disorder.  Additionally, no skin disorder was noted at the 
separation physical examination or for at least two to three 
years after discharge.  Therefore, the competent evidence 
does not indicate that his current skin and prostate gland 
disorders are attributable to active duty service.  
	
Regarding the Veteran's claim for service connection for 
hepatitis B, the competent evidence does not indicate that he 
has ever been diagnosed with this disorder.  Based on the 
evidence above, there is no competent evidence of a current 
disability. 
At best, there are complaints of symptomatology without 
underlying pathology.  Symptoms alone cannot be compensable 
without an in-service disease or injury to which the pain can 
be connected by competent evidence.  See Sanchez-Benitez v. 
West, 25 F.3d 1356 (Fed. Cir. 2001).

Finally, the Board has also considered the Veteran's 
statements and sworn testimony asserting a nexus between his 
currently-diagnosed disorders and active duty service.  While 
the Board reiterates that the Veteran is competent to report 
symptoms as they come to him through his senses, disorders 
such as basal cell carcinoma, prostatitis and hepatitis are 
not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
The Veteran has not presented any competent medical evidence, 
such as a doctor's opinion, that any of the disorders may be 
related to service.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

To the extent that the claim was reopened, the Veteran will 
not be prejudiced by the Board's decision even if the notice 
and duty to assist provisions contained in the law have not 
been completely satisfied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (adequate notice under the VCAA with respect to 
new and material evidence claims should describe what 
evidence is necessary to substantiate the element(s) required 
to establish service connection that were found insufficient 
in the previous denial).

Even so, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records as 
well as the Veteran's service treatment records.  Further, 
the Veteran submitted private treatment records.  Moreover, 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned acting Veterans Law 
Judge in July 2009.

Next, the Board finds that a VA examination is not warranted.  
Given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, the absence of 
identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The application to reopen the claim of entitlement to service 
connection for a skin disorder is granted.

Service connection for a skin disorder, to include as 
secondary to herbicide exposure, is denied.

Service connection for a prostate gland disorder, 
characterized as BPH and prostatitis, to include as secondary 
to herbicide exposure, is denied.

Service connection for hepatitis B, to include as secondary 
to herbicide exposure, is denied. 



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


